EXHIBIT 10.1


Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [   ] and
an asterisk*, have been separately filed with the Commission.


LICENSE AGREEMENT
 
This License Agreement (the “AGREEMENT”) is entered into this 12th day of
November, 2002 (the “EFFECTIVE DATE”), by and between CeNes Pharmaceuticals,
plc, a corporation organized and existing under the laws of the United Kingdom
and having a principal place of business at Compass House, Vision Park, Chivers
Way, Histon, Cambridge CB4 9ZR, England (hereinafter “CeNeS”) and Acorda
Therapeutics, Inc., a corporation organized and existing under the laws of the
State of Delaware and having a principal place of business at 15 Skyline Drive,
Hawthorne, NY  10532 (hereinafter “Acorda” or “LICENSEE”).
 
WHEREAS, CeNeS, by its acquisition of Cambridge NeuroScience, Inc., has
exclusive rights under that certain license agreement, as amended, (the “Harvard
License”) by and between Cambridge NeuroScience, Inc. and President and Fellows
of Harvard College (“Harvard”), acting on its behalf and, pursuant to an
inter-institutional agreement (the “Inter-Institutional Agreement”), acting on
behalf of the Leland Stanford Junior College (“STANFORD”) pursuant to which
Harvard licensed certain rights to Cambridge NeuroScience, Inc.;
 
WHEREAS, CeNeS and Acorda are parties to that certain license option agreement,
as amended, pursuant to which CeNeS granted an option to Acorda to, among other
things, obtain a sublicense of the rights granted by Harvard to Cambridge
NeuroScience, Inc. pursuant and subject to the Harvard License (the “LICENSE
OPTION AGREEMENT”)
 
WHEREAS, Acorda desires to exercise such option and to acquire a sublicense of
such rights as set forth herein; and
 
WHEREAS, CeNeS desires to grant a sublicense of such rights as set forth herein.
 
NOW THEREFORE, in consideration of the foregoing premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
As used in this AGREEMENT, the terms below shall have the following meanings:
 
 
1.1           “AFFILIATE” means any corporation, company, partnership, joint
venture and/or firm that controls, is controlled by, or is under common control
with either party.  As used in this Paragraph, the term “control” means (a) in
the case of corporate entities, direct or indirect ownership of at least fifty
percent (50%) of the stock or shares having the right to vote for the election
of directors, and (b) in the case of non-corporate entities, direct or indirect
ownership of at least fifty percent (50%)


 
 

--------------------------------------------------------------------------------

 

 
of the equity interest with the power to direct the management policies of such
non-corporate entities.
 
 

 
1.2           “BIOLOGICAL MATERIALS” means the materials identified in Appendix
B, attached hereto, together with any progeny, mutants, or derivatives thereof
which are either supplied by CeNeS or are created by LICENSEE and are covered by
a VALID CLAIM.

 
 

 
1.3           “IND” means an Investigational New Drug application as defined in
the US. Food, Drug and Cosmetics Act and the regulations promulgated thereunder.

 
 

 
1.4           “LICENSED KNOW-HOW” means all unpatented know-how, trade secrets,
information, data, methods, materials, techniques, reagents, cell lines, protein
sequences or segments, and monoclonal antibodies, including without limitation,
materials as described generally in Appendix C hereto, owned or controlled by
CeNeS at any time during the term of the AGREEMENT that is necessary or useful
to practice the PATENT RIGHTS or to research, develop, make, use or sell
LICENSED PRODUCTS.

 
 

 
1.5           “LICENSED PRODUCTS” means: (a) PROTEIN PRODUCTS and NON-PROTEIN
PRODUCTS that are covered by one or more VALID CLAIM(S) under the PATENT RIGHTS
and (b) PROTEIN PRODUCTS and NON-PROTEIN PRODUCTS that incorporate some portion
of BIOLOGICAL MATERIALS.

 
 

 
1.6           “NDA” means a New Drug Application as defined in the U.S. Food,
Drug and Cosmetics Act and the regulations promulgated thereunder.

 
 

 
1.7           “NET SALES” means the amount billed, invoiced, or received
(whichever occurs first) for SALES, leases or other transfers of LICENSED
PRODUCTS, less:

 
 

 
(a)           customary trade, quantity and cash discounts or rebates and
non-affiliated brokers’ or agents’ commissions actually allowed and taken;

 
 

 
(b)           amounts repaid or credited by reason of rejection, recall or
return;

 
 

 
(c)           to the extent separately stated on purchase orders, invoices, or
other documents of sale, tax levied on and/or other governmental charges made as
to production, sale, transportation, delivery or use and paid by LICENSEE or a
SUBLICENSEE; and

 
 

 
(d)           reasonable charges for freight, packaging and insurance costs
incurred in the delivery of transportation or LICENSED PRODUCTS provided by
third parties, if separately stated.

 
 

NET SALES also includes the fair market value of any non-cash consideration
received by LICENSEE or SUBLICENSEES for the SALE, lease, or transfer of
LICENSED PRODUCTS.



 
2

--------------------------------------------------------------------------------

 

 
 
1.8           “NON-COMMERCIAL RESEARCH PURPOSES” means the use of PATENT RIGHTS
and/or BIOLOGICAL MATERIALS for academic research or other not-for-profit
scholarly purposes which are undertaken at a non-profit or governmental
institution that does not use the PATENT RIGHTS and/or BIOLOGICAL MATERIALS in
the production of manufacture of products for sale or the performance of
services for a fee.  Such use shall not include (i) the right to use the subject
matter of the PATENT RIGHTS in the production or manufacture of products for
sale or for the performance of services for a fee, or (ii) the right to use the
subject matter of the PATENT RIGHTS pursuant to a research funding or other
agreement or collaboration with a third party entity as a consequence of which
such third party entity is granted rights to commercialize products or services
under the PATENT RIGHTS.

 
 

 
1.9           “NON-PROTEIN PRODUCTS” means products that are discovered,
identified or developed through the use of material that is claimed or covered
by a VALID CLAIM in the PATENT RIGHTS, as a target in a screening tool or
otherwise, exclusive of PROTEIN PRODUCTS.

 
 

 
1.10         “PATENT RIGHTS” means the patents and patent applications listed on
Appendix A attached hereto, including without limitation United States Serial
No. 08/525,864, filed September 9, 1995, now United States Patent No. 5,912,326,
along with the inventions described and/or claimed therein, and any divisionals,
continuations, continuations-in-part (to the extent that a claim of such
continuation-in-part is entitled to the priority date of at least one of the
patents, applications, or disclosures identified in Appendix A), patents issuing
thereon and reissues and reexaminations thereof, and any and all foreign patents
and patent applications corresponding thereto, all to the extent that Harvard
and/or STANFORD has an ownership or an interest in such PATENT RIGHTS.

 
 

 
1.11         “PROCEEDS” means the royalties actually received by Acorda from its
SUBLICENSEES for NET SALES of LICENSED PRODUCTS that are NON-PROTEIN PRODUCTS.

 
 

 
1.12         “PROTEIN PRODUCT” means a product that is in whole or in part,
composed of one or more proteins encoded by the growth factor gene nrg-2, or a
fragment thereof, in whatever form including mutants, analogues, homologues or
derivative forms thereof, that is covered by a VALID CLAIM in the PATENT RIGHTS.

 
 

 
1.13         “PUBLIC LAWS” means the US laws referred to as “Public Law 96-517”
and “Public Law 98-620” and includes all amendments to such statutes.

 
 

 
1.14         “SOLD” and “SALE” means the sale, transfer, exchange or other
commercial disposition of LICENSED PRODUCTS by LICENSEE, its AFFILIATES or
SUBLICENSEES.  In case of doubt, SALES of LICENSED PRODUCTS shall be deemed
consummated no later than receipt of payment from a third party for the
applicable transaction involving such LICENSED PRODUCT.


 
3

--------------------------------------------------------------------------------

 

 
 
1.15         “SUBLICENSE” means a grant by LICENSEE, either directly or
indirectly (i.e., through multiple tiers of sublicenses) to a third party of
sublicense to practice any of the rights granted to LICENSEE hereunder in
accordance with this AGREEMENT.  Such third party shall be referred to as a
“SUBLICENSEE” under this AGREEMENT.

 
 

 
1.16         “TERRITORY” means all countries and territories worldwide.

 
 

 
1.17         ‘VALID CLAIM” means (a) a pending claim of a patent application
within the PATENT RIGHTS, which (i) has been pending under examination for less
than seven (7) years, (ii) has been asserted in good faith, and (iii) has not
been abandoned or finally rejected without the possibility of appeal or
refiling; or (b) a claim of an issued or granted and unexpired patent within the
PATENT RIGHTS, which has not been held unenforceable unpatentable or invalid by
a decision of a court or governmental body of competent jurisdiction, which can
no longer be appealed (i.e., within the time allowed or appeal), which has not
been rendered, unenforceable through disclaimer or otherwise, which has not been
abandoned, or which has not been lost through an interference proceeding.  A
VALID CLAIM shall be defined as of each calendar half year ending June 30 and
December 31.

 
 

ARTICLE II
Grant of Rights
 
 
2.1           CeNeS hereby grants to LICENSEE and LICENSEE accepts, subject to
the terms an conditions hereof, an exclusive sublicensee under the PATENT RIGHTS
and LICENSED KNOW-HOW in the TERRITORY to make and have made, use and have used,
sell, offer for sale, have sold and import LICENSED PRODUCTS for the life of the
PATENT RIGHTS.  Such sublicense shall include the right to grant further
sublicenses through multiple tiers of sublicenses.

 
 

 
2.2           The granting and exercise of this license is subject to the
following conditions:

 
 

 
(a)           Harvard’s “Statement of Policy in Regard to Inventions, Patents
and Copyrights,” dated August 10, 1998 the PUBLIC LAWS, the Harvard’s
obligations under the sponsored research agreement(s) referenced as Grant Nos.
EY08397 and NS14506 from the National Institutes of Health.  Any right granted
in this AGREEMENT greater than that permitted under the PUBLIC LAWS shall be
subject to modification as may be required to conform to the provisions of those
statutes.

 
 

 
(b)           Harvard’s reservation of the right to make and use, and to grant
to not-for-profit third parties, non-exclusive licenses to use the subject
matter described and claimed in the PATENT RIGHTS solely where the rights
conferred by such non-exclusive license are explicitly limited to use that is
for NON-COMMERCIAL RESEARCH PURPOSES, provided, that, in all such non-exclusive
licenses granted under this paragraph 2.2(b),


 
4

--------------------------------------------------------------------------------

 

 
Harvard shall include such limitation of use as provided in subparagraphs 2.9(i)
and 2.9(ii) of the Harvard License, as amended.
 
 
(c)           LICENSEE shall use its best efforts to bring the subject matter of
this AGREEMENT into commercial use as quickly as is reasonably possible.  This
AGREEMENT is subject and subordinate to the terms and conditions of the Harvard
License.

 
 

 
(d)           For as long as the sublicense rights granted in this AGREEMENT
remain exclusive in the United States, LICENSEE shall cause any LICENSED PRODUCT
produced for sale in the United States to be manufactured substantially in the
United States.

 
 

 
2.3           All rights reserved to the United States Government and others
under the Public Laws shall remain and shall in no way be affected by this
AGREEMENT.

 
 

ARTICLE III
Diligence
 
 
3.1           LICENSEE shall, itself or through its AFFILIATES or SUBLICENSEES,
use diligent efforts to effect introduction of LICENSED PRODUCTS into the
commercial market as soon as practicable, consistent with sound and reasonable
business practice and judgment; thereafter, until the expiration of this
Agreement, LICENSEE shall endeavor to keep LICENSED PRODUCTS reasonably
available to the public.  LICENSEE, its AFFILIATES or SUBLICENSEES shall make
such efforts in the form of the actions (a) - (d) of this Section 3.1
(hereinafter referred to as “Diligence Milestones”).

 
 

 
(a)           within twenty-four (24) months of the EFFECTIVE DATE, commence
exploratory studies leading to the validation of a specific therapeutic area of
use for the growth factor gene nrg-2, therapeutic study areas may include, but
are not limited to, central nervous system indications, congestive heart failure
and cardiotoxicity secondary to chemotherapy with tyrosine kinase
anti-neoplastic agents, and submit to CeNeS a due diligence report describing
the exploratory studies;

 
 

 
(b)           within fifty-four (54) months of the EFFECTIVE DATE, file an IND
for a LICENSED PRODUCT and shall provide written notice to CeNeS of such filing;

 
 

 
(c)           within eighty-four (84) months of the EFFECTIVE DATE, initiate
human clinical trials for a LICENSED PRODUCT and shall provide written notice to
CeNeS of such initiation; and

 
 

 
(d)           within one hundred twenty (120) months of the EFFECTIVE DATE, file
a NDA for a LICENSED PRODUCT.


 
5

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [   ] and
an asterisk*, have been separately filed with the Commission.
 
 
3.2           In the event of a failure by LICENSEE, its AFFILIATES or
SUBLICENSEES to meet a Diligence Milestone set forth above, and LICENSEE can
demonstrate to CeNeS that it has made reasonable efforts to meet such milestone,
CeNeS and LICENSEE shall negotiate in good faith and agree upon a reasonable
extension for such milestone; provided that such extension shall be no less than
twelve (12) months.  Additional extensions to the same Diligence Milestone may
be granted, if needed, based upon the progress that has been made by LICENSEE to
meet the unmet Diligence Milestone.

 
 

ARTICLE IV
Royalties
 
 
4.1           LICENSEE shall pay to CeNes a non-refundable license royalty fee
in the sum of [***] within ten (10) days after execution date of this AGREEMENT.

 
 

 
4.2           (a)           LICENSEE shall pay to CeNeS during the term of this
AGREEMENT a royalty of [***] of NET SALES of PROTEIN PRODUCTS by LICENSEE and
its AFFILIATES and a royalty of [***] of the NET SALES of PROTEIN PRODUCTS by
each SUBLICENSEE.

 
 

 
(b)           LICENSEE shall pay to CeNeS during the term of this AGREEMENT a
royalty of [***] of NET SALES of NON-PROTEIN PRODUCTS by LICENSEE or its
AFFILIATES.  In the case of SUBLICENSES, LICENSEE shall pay to CeNeS [***] of
PROCEEDS received by LICENSEE from each such SUBLICENSEE in connection with
NON-PROTEIN PRODUCTS.

 
 

 
(c)           The obligation to pay royalties to CeNeS under this AGREEMENT
shall be imposed only once with respect to the same unit of LICENSED PRODUCT
regardless of the number of pending or issued claims of the PATENT RIGHTS
covering the applicable LICENSED PRODUCT or the amount of subject matter of the
PATENT RIGHTS used in the development, manufacture or use thereof.

 
 

 
(d)           LICENSEE shall not be obligated to make any further royalty
payments in a country for any LICENSED PRODUCT after the end of the period
commencing on the date of the first commercial sale of the LICENSED PRODUCT in
such country by LICENSEE, its AFFILIATEs or SUBLICENSEEs and ending on the date
of expiration of the last VALID CLAIM of the PATENT RIGHTS covering the LICENSED
PRODUCT actually used to make such LICENSED PRODUCT, in such country.

 
 

 
4.3           In the event a LICENSED PRODUCT is sold in the form of a
combination product containing one or more active ingredients in addition to the
LICENSED PRODUCT active ingredient (hereinafter “COMBINATION LICENSED PRODUCT”),
then the applicable NET SALES for such COMBINATION


 
6

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [   ] and
an asterisk*, have been separately filed with the Commission.
 
LICENSED PRODUCT, for purposes of calculating royalties due thereunder, will be
adjusted by multiplying actual NET SALES of such COMBINATION LICENSED PRODUCT by
the applicable fraction, determined as follows:
 
 

 
(a)           Unless Section 4.3(b), 4.3(c) or 4.3(d) applies below, the
fraction A/(A+B) where A is the invoice price of the LICENSED PRODUCT, if sold
separately, and B is the sum of the invoice price(s) of any other active
component or components in the combination, if sold separately.

 
 

 
(b)           If, on a country-by-country basis, the other active component or
components in the COMBINATION LICENSED PRODUCT are not sold separately in said
country, the fraction shall be A/C where A is the invoice price of the LICENSED
PRODUCTS if sold separately, and C is the invoice price of the COMBINATION
LICENSED PRODUCT.

 
 

 
(c)           If, on country-by-country basis, the LICENSED PRODUCT is not sold
separately in said country, the fraction shall be [1-(B/C)] where B is the
invoice price sum of any other active components or components in the
combination, if sold separately and C is the invoice price of the COMBINATION
LICENSED PRODUCT.

 
 

 
(d)           If, on a country-by-country basis, neither the LICENSED PRODUCT
nor the other active component or components of the COMBINATION LICENSED PRODUCT
is sold separately in said country, the fraction shall be negotiated in good
faith by the parties with the intention of agreeing upon a fair and equitable
formula that reasonably reflects the relative value contributed by the LICENSED
PRODUCT to the total value of the combination in the COMBINATION LICENSED
PRODUCT, as compared to the other active ingredients therein.

 
 

 
4.4           For SALES between LICENSEE and its AFFILIATEs or SUBLICENSEEs for
resale, the royalty shall be paid once on the NET SALEs of such resale to a
third party by the AFFILIATE or SUBLICENSEE.

 
 

 
4.5           No later than January 1 of each calendar year after the EFFECTIVE
DATE of this AGREEMENT, LICENSEE shall pay to CeNeS the following non-refundable
license maintenance royalty and/or advance on royalties.  Such payments may be
credited against the royalties due for that calendar year and Royalty Reports
(as defined in Section 5.3(a)) shall reflect such a credit.  Such payments shall
not be creditable against royalties due for any subsequent calendar year.  The
first three (3) of such payments shall not be creditable against milestone
payments but subsequent payments thereafter may be creditable against milestone
or royalty payments.

 
January 1, 2003
 
$
[***]
           
January 1, 2004
 
$
[***]
           
January 1, 2005
 
$
[***]
           
January 1 of each additional year prior to the first to occur of (i) the
termination date of this AGREEMENT; or (ii) expiration of the PATENT RIGHTS
 
$
15,000
 


 
7

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [   ] and
an asterisk*, have been separately filed with the Commission.
 
 
4.6           LICENSEE shall pay to CeNeS the following non-refundable milestone
payments upon achievement by LICENSEE, an AFFILIATE or SUBLICENSEE of the
milestone events indicate below:

 
 

 
(a)           Upon the EFFECTIVE DATE:  $4,500;

 
 

 
(b)           Upon initiation of the first human clinical trial of a LICENSED
PRODUCT that is a PROTEIN PRODUCT:  $[***];

 
 

 
(c)           Upon initiation of the first Phase III human clinical trial of a
LICENSED PRODUCT that is a PROTEIN PRODUCT:  $[***];

 
 

 
(d)           Upon filing the first New Drug Application (“NDA”) with the U.S.
Food and Drug Administration for a LICENSED PRODUCT that is a PROTEIN PRODUCT: 
$[***];

 
 

 
(e)           Upon being granted the first approval to market commercially a
LICENSED PRODUCT that is a PROTEIN PRODUCT in the United States:  $[***]; and

 
 

 
(f)            Upon being granted the first approval to market commercially a
LICENSED PRODUCT that is a PROTEIN PRODUCT in a country chosen from the group
consisting of the United State, Canada, the United Kingdom, France, Germany,
Italy, Spain, and Japan:  $[***].  For avoidance of doubt, in the event the
first approval to market commercially a LICENSED PRODUCT that is a PROTEIN
PRODUCT occurs in the United States, then LICENSEE shall nevertheless be
obligated to pay both milestones (e) and (f) for a total payment of $[***] in
connection with such approval.

 
 

For clarity, should a PROTEIN PRODUCT be abandoned by LICENSEE, its AFFILIATE or
SUBLICENSEE for any reason following completion of any of milestones (b) through
(e) but prior to completion of milestone (f), and LICENSEE commences development
of a subsequent PROTEIN PRODUCT, then LICENSEE shall resume the milestone
payments for such subsequent PROTEIN PRODUCT starting at the event subsequent to
the event for which a milestone payment had already been paid.  Each milestone
payment shall be paid only once by LICENSEE.

 
8

--------------------------------------------------------------------------------

 

 
ARTICLE V
REPORTING
 
 
5.1           Diligence Milestones shall be reported according to the provisions
of Section 3.1 of this AGREEMENT.

 
 

 
5.2           LICENSEE shall report to CeNeS the date of first Sale of each
LICENSED PRODUCT in each country within thirty (30) days of occurrence.

 
 

 
5.3           (a)           LICENSEE shall submit to CeNeS within sixty (60)
days after each calendar half year ending June 30 and December 31, a royalty
report (“Royalty Report”) setting forth for such half year at least the
following information:

 
 

 
(i)                  the number of LICENSED PRODUCTS sold by Licensee, its
AFFILIATES And SUBLICENSEEs in each country;

 
 

 
(ii)                 total billings for such LICENSED PRODUCTS;

 
 

 
(iii)                deduction applicable to determine the NET SALES thereof;

 
 

 
(iv)                the amount of NET SALES by SUBLICENSEEs and PROCEEDS
received by LICENSEE; and

 
 

 
(v)                 the amount of royalty due thereon, or, if no royalties are
due to CeNeS for any reporting period, the statement that no royalties are due.

 
 

Each such Royalty Report shall be certified as correct by an officer of LICENSEE
to the best of such officer’s knowledge, and shall include a detailed listing of
all deductions from royalties.
 
 
(b)           LICENSEE shall pay to CeNeS with each such Royalty Report the
amount of royalty due with respect to such half year.  If multiple technologies
are covered by the license granted thereunder, LICENSEE shall specify which
PATENT RIGHTS are practiced for each LICENSED PRODUCT included in the Royalty
Report.

 
 

 
(c)           All payments due hereunder shall be deemed received when funds are
credited to CeNeS’s bank account and shall be payable by check or wire transfer
in United States dollars.  Conversion of foreign currency to U.S. dollars shall
be made at the conversion rate existing in the United States (as reported the
Wall Street Journal, Eastern Edition) on the last working day of each royalty
period.  No transfer, exchange, collection or other charges shall be deduced
from such payments.

 
 

 
(d)           All such reports shall be considered trade secrets of LICENSEE,
and shall be maintained in confidence by CeNeS, except solely as required by law
or by the terms of the Harvard License.

 
 

 
(e)           Late payments shall be subject to a charge of one and one-half
percent (1.5%) per month, or $250, whichever is greater.


 
9

--------------------------------------------------------------------------------

 

 
ARTICLE VI
Record Keeping
 
 
6.1           LICENSEE shall keep, and shall require its AFFILIATEs and
SUBLICENSEEs to keep, accurate records (together with supporting documentation)
of LICENSED PRODUCTS made, used or sold under this AGREEMENT, appropriate to
determine the amount of royalties due to CeNeS hereunder.  Such records shall be
retained for at least three (3) years following the end of the reporting period
to which they relate.  They shall be available upon at least fifteen (15)
business days’ prior written notice at any reasonable time during normal
business hours not more often than once each calendar quarter for examination by
an independent accountant selected by CeNeS, to whom Acorda or, if applicable,
its AFFILIATEs or SUBLICENSEEs, have no reasonable objection, for the sole
purpose of verifying reports and payments hereunder.  In conducting examinations
pursuant to this Section, CeNeS’ independent accountant shall have access to all
records that CeNeS reasonably believes to be relevant to the calculation of
royalties under Article IV.  Such independent accountant an CeNeS shall treat as
confidential and shall not use or disclose to any third party (except Harvard
and STANFORD) any information acquired during the course of such examination.

 
 

 
6.2           Such examination by CeNeS’s independent accountant shall be at
CeNeS’ expense, except that if such an examination shows an underreporting or
underpayment in excess of five percent (5%) for any twelve (12) month period,
then LICENSEE shall pay the cost of such examination as well as any additional
sum that would have been payable to CeNeS had the LICENSEE reported correctly,
plus interest on said sum at the rate of one and one-half percent (1.5%) per
month.  If the independent account determines that there had been an overpayment
by LICENSEE, LICENSEE shall be entitled to either a refund in the amount of such
overpayment or a credit against any future payments to be made by LICENSEE under
this AGREEMENT.

 
 

ARTICLE VII
DOMESTIC AND FOREIGN PATENT FILING AND MAINTENANCE
 
 
7.1           Upon execution of this AGREEMENT, LICENSEE shall be primarily
responsible for the preparation, filing, prosecution and maintenance of any and
all patent applications and patents included in PATENT RIGHTS, at its expense. 
Notwithstanding the previous sentence, LICENSEE shall promptly furnish to CeNeS
copies of all material documents pertaining to such preparation, filing,
prosecution or maintenance, and CeNeS shall be given and opportunity to consult
with LICENSEE as to the preparation, filing, prosecution and maintenance.

 
 

 
7.2           Harvard and LICENSEE shall cooperate fully in the preparation,
filing, prosecution and maintenance of PATENT RIGHTS and of all patents and
patent


 
10

--------------------------------------------------------------------------------

 

 
applications licensed to LICENSEE hereunder, executing all papers and
instruments or requiring members of Harvard and/or STANFORD to execute such
papers and instruments so as to enable LICENSEE to apply for, to prosecute and
to maintain patent applications and patents in Harvard’s and STANFORD’s name in
each country.  Each party shall provide to the other prompt notice as to all
matters which come to its attention and which may affect the preparation,
filing, prosecution or maintenance of any such patent applications or patents.
 
 

 
7.3           LICENSEE may elect to surrender its rights under the PATENT RIGHTS
on a patent-by-patent basis in any country upon sixty-(60) days written notice
to CeNeS.

 
 

ARTICLE VIII
ENFORCEMENT AND DEFENSE OF THE PATENT RIGHTS
 
 
8.1           With respect to any PATENT RIGHTS that are exclusively licensed to
LICENSEE pursuant to this AGREEMENT, LICENSEE shall have the right to prosecute
and defend its own name and at its own expense any infringement of a patent
within PATENT RIGHTS, or any other type of litigation involving the subject
matter of the PATENT RIGHTS.  CeNeS agrees to notify LICENSEE promptly of each
infringement of such patents of which CeNeS is or becomes aware, and of each
challenge to such patents of which CeNeS is or becomes aware.

 
 

 
8.2           (a)           If LICENSEE commences an action In accordance with
Section 8.1 above, Harvard may to the extent permitted by law, and shall to the
extent required by law so as to enable LICENSEE to enforce the exclusive rights
granted to it by this AGREEMENT, join as a part in that action. Regardless of
whether Harvard joins as a party, both Harvard and CeNeS shall cooperate fully
with LICENSEE in connection with any such action.

 
 

 
(b)           If Harvard elects to join as a party pursuant to Section 8.2(a),
Harvard shall jointly control the action with LICENSEE.

 
 

 
(c)           LICENSEE shall reimburse Harvard for any costs Harvard incurs,
including reasonable attorneys’ fees, as part of an action brought by LICENSEE,
whether or not Harvard becomes a party to such action.

 
 

 
8.3           If LICENSEE elects to commence an action as described above,
LICENSEE may deduct from its royalty payments to CeNeS with respect to the
patent(s) subject to suit an amount not exceeding fifty percent (50%) of
LICENSEE’s expenses and costs of such action, including reasonable attorney’s
fees and any reimbursements provided for under Section 8.2(c); provided,
however, that such reduction shall not exceed fifty percent (50%) of the total
royalty due to CeNeS with respect to the patent(s) subject to suit for each
calendar year.  If such fifty percent (50%) of LICENSEE’s expenses and costs
exceeds the amount of royalties deducted by LICENSEE for any calendar year,
LICENSEE may to that extent reduce the


 
11

--------------------------------------------------------------------------------

 

 
royalties due to CeNeS from LICENSEE in succeeding calendar years, but never by
more than fifty percent (50%) of the total royalty due in any one year with
respect to the patent subject to suit.
 
 

 
8.4           No settlement, consent judgment or other voluntary final
disposition of the suit may be entered into without the prior written consent of
Harvard, and without the prior written consent of LICENSEE,  which consent shall
not be unreasonably withheld by either of them.

 
 

 
8.5           Recoveries or reimbursements, from actions commenced pursuant to
this Article VIII shall be distributed as follows: (i) each party shall first be
reimbursed for any expenses and litigation costs incurred in the action
(including any reimbursement provided by LICENSEE to Harvard pursuant to
Section 8.2(c) to the extent not deducted from royalties pursuant to
Section 8.3) and then to reimburse CeNeS for royalties deducted by LICENSEE
pursuant to in Section 8.3; (ii) as to any remaining ordinary damages, LICENSEE
shall deem such remaining damages as NET SALES in the fiscal quarter receives by
LICENSEE and royalties on such amount shall be payable by LICENSEE to CeNeS
accordingly; and (iii) as to any remaining special or punitive damages, LICENSEE
shall receive an amount equal to 50% of its external expenses incurred in the
action and the remainder of such special or punitive award shall be shared
equally between the parties.

 
 

 
8.6           If LICENSEE elects not to exercise its right to prosecute an
infringement of the . PATENT RIGHTS pursuant to this Article VIII within one
hundred twenty (120) days after notification by CeNeS pursuant to Section 8.1 of
any such infringement, CeNeS may do so at its own expense, controlling such
action and retaining all recoveries therefrom. Notwithstanding the foregoing,
CeNeS shall first consult with LICENSEE and give due consideration to LICENSEE’s
reasons for not instituting actions to prosecute an infringement of the PATENT
RIGHTS. If CeNeS decides to pursue such infringement, LICENSEE shall cooperate
fully with CeNeS in connection with any such action.

 
 

 
8.7           If a declaratory judgment action is brought naming LICENSEE as a
defendant and alleging invalidity of any of the PATENT RIGHTS, CeNeS may elect
to join such action at its own expense; in all other respects such action shall
be conducted as if it had been brought by LICENSEE pursuant to Sections 8.1,
8.2, 8.3 and 8.4 of this Article VIII.

 
 

ARTICLE IX
TERMINATION OF AGREEMENT
 
 
9.1           This AGREEMENT, unless earlier terminated as provided herein,
shall remain in effect until the last patent, patent application, or claim
included in PATENT RIGHTS has expired, been abandoned or been held finally
rejected or invalid (the “TERM”).


 
12

--------------------------------------------------------------------------------

 

 
 
9.2           Except as provided in paragraphs 9.3(a) and 9.3(b) below, either
party shall have the right to terminate this AGREEMENT if the other party
defaults in the performance of a material obligation under this AGREEMENT and
the default has not been remedied within ninety (90) days after the date of
notice in writing of such default by the party specifying such breach and
seeking termination.

 
 

 
9.3           CeNeS may terminate this AGREEMENT immediately under the following
circumstances:

 
 

 
(a)           If LICENSEE defaults in its obligations under Sections 11.6(a) and
11.6(b), provided, that CeNeS provides written notice to LICENSEE of the default
and LICENSEE fails to cure such default within thirty (30), days; or

 
 

 
(b)           if CeNeS determines that the AGREEMENT should be terminated due to
the failure of LICENSEE to meet a Diligence Milestone by the expiration of an
extension pursuant to Section 3.2, and if, in CeNeS’ reasonable judgment, a
further extension pursuant to Section 3.2 would be unlikely to result in
LICENSEE being able to meet such Diligence Milestone.

 
 

 
9.4           If Harvard terminates the Harvard License because CeNeS becomes
insolvent, makes an assignment for the benefit of creditors, or has a petition
in bankruptcy filed for or against it, Harvard shall, upon LICENSEE’s written
request, enter into a direct license with LICENSEE for the PATENT RIGHTS under
the same terms as those in this AGREEMENT.

 
 

 
9.5           This AGREEMENT shall, at LICENSEE’s written request, be assigned
to Harvard upon termination of the Harvard License. CeNeS shall provide prompt
written notice to LICENSEE if Harvard gives notice that it intends to terminate
the Harvard License for breach, and LICENSEE may engage in actions to cure such
breach to avoid such termination or else may effect an assignment of this
AGREEMENT to Harvard upon termination of the Harvard License.

 
 

 
9.6           LICENSEE shall have the right to terminate this AGREEMENT upon
ninety (90) days advance written notice of termination to CeNeS, such
termination to be effective on the last of such ninety (90) days (the
“Termination Date”).  LICENSEE shall submit a final Royalty Report to CeNeS, and
pay any and all amounts due hereunder, including, without limitation, all
royalty payments and unreimbursed patent expenses, within thirty (30) days
following the Termination Date.

 
 

 
9.7           The license to LICENSEE set forth in Section 2.1 shall continue
after any termination or expiration of this AGREEMENT as set forth in this
Section 9.7.  If this AGREEMENT expires pursuant to Section 9.1, then LICENSEE
shall thereafter retain a nonexclusive, perpetual, royalty-free, worldwide
license, with the full right to sublicense, under the PATENT RIGHTS and LICENSED
KNOW-HOW to practice such technology and rights for all purposes. If this


 
13

--------------------------------------------------------------------------------

 

 
AGREEMENT is terminated by LICENSEE pursuant to Section 9.2, then LICENSEE, in
its sole discretion, may elect to retain the exclusive license granted in
Section 2.1, subject to the payment of the royalties otherwise due under
Section 4.2.
 
 

 
9.8           Articles I and X, and Sections 2.3, 5.3(e), 9.7, 9.8, 11.1, 11.2,
11.4, 11.5, 11.7 and 11.9 of this AGREEMENT shall survive termination.

 
 

ARTICLE X
CONFIDENTIALITY
 
 
10.1         Treatment of Confidential Information.  Except as otherwise
provided hereunder, during the term of this AGREEMENT and for a period of five
(5) years thereafter:

 
 

 
(a)           CeNeS, its AFFILIATES and SUBLICENSEES shall retain in confidence
and use only for purposes of this AGREEMENT, any written information and data
supplied by LICENSEE to CeNeS under this AGREEMENT and marked as proprietary or
confidential; and

 
 

 
(b)           LICENSEE shall retain in confidence and use only for purposes of
this AGREEMENT, any written information and data supplied by CeNeS to LICENSEE
under this AGREEMENT and marked as proprietary or confidential.

 
 

For purposes of this AGREEMENT, all such information and data which a party is
obligated to retain in confidence shall be called “Information.”  Any written
information, materials or data relating to NRG-2 disclosed by one party to the
other party pursuant to the LICENSE OPTION AGREEMENT and the Confidentiality
Agreement entered into as of July 23, 2001 shall be deemed Information under
this AGREEMENT.
 
 
10.2         Permitted Disclosure. To the extent that it is reasonably necessary
to fulfill its obligations or exercise its rights under this AGREEMENT, or any
rights which survive termination or expiration hereof, each party may disclose
Information to its AFFILIATES, SUBLICENSEES, consultants, outside contractors
and clinical investigators on condition that such entities or persons agree:

 
 

 
(a)           to keep the Information confidential for at least the same time
periods and to the same extent as each party is required to keep the Information
confidential and

 
 

 
(b)           to use the Information only for such purposes as such parties are
authorized to use the Information.

 
 

Each party, its AFFILIATES or SUBLICENSEES may disclose Information to
regulatory authorities to the extent that such disclosure is necessary for the
prosecution and enforcement of patents, authorizations to conduct clinical
trials or commercialization of LICENSED PRODUCTS, provided that such party is

 
14

--------------------------------------------------------------------------------

 

 
otherwise entitled to engage in such activities under this AGREEMENT. Each
party, its AFFILIATES or SUBLICENSEES may disclose Information to the government
or a court of competent jurisdiction, provided that such disclosing party (a)
provides the other party with adequate notice of the required disclosure, (b)
cooperates with the other party’ s efforts to protect its Information with
respect to such disclosure and (c) takes all reasonable measures requested by
the other party to challenge or to modify the scope of such required disclosure.
CeNeS may disclose Information to Harvard and Stanford to the extent such
disclosure is required pursuant to CeNeS’ s obligations under the Harvard
License.
 
 
10.3         The obligation under Section 10.1 not to use or disclose
Information shall not apply to any part of such Information that the recipient
party can establish by competent written proof:

 
 

 
(a)           is or becomes patented, published or otherwise part of the public
domain, other than by unauthorized acts of the party obligated not to disclose
such Information (for purposes of this Article 10 (the “Receiving Party”), its
AFFILIATES or SUBLICENSEES in contravention of this AGREEMENT;

 
 

 
(b)           is disclosed to the Receiving Party, its AFFILIATES or
SUBLICENSEES by a third party provided that such Information was not obtained by
such third party directly or indirectly from the other party under this
AGREEMENT;

 
 

 
(c)           prior to disclosure under this AGREEMENT, was already in the
possession of the Receiving Party, its AFFILIATES or SUBLICENSEES, provided that
such Information was not obtained directly or indirectly from the other party
under this AGREEMENT;

 
 

 
(d)           results from the research and development by the Receiving Party,
its AFFILIATES or SUBLICENSEES, independent of disclosures from the other party
of this AGREEMENT, provided that the persons developing such information have
not had exposure to the Information received from the disclosing party; or

 
 

 
(e)           CeNeS and LICENSEE agree in writing may be disclosed.

 
 

 
10.4         Confidential Nature of the Terms of Agreement. Except as expressly
provided herein, CeNeS and LICENSEE each agrees not to disclose any terms of
this AGREEMENT to any third party without the consent of the other party;
provided, however, that disclosures may be made as required by securities or
other applicable laws, or to actual or prospective investors, corporate partners
or acquirers, or to a party’s accountants, attorneys, and other professional
advisors who agree to appropriate confidentiality provisions to protect such
terms from disclosure or improper use.


 
15

--------------------------------------------------------------------------------

 

 
ARTICLE XI
GENERAL
 
 
11.1         CeNeS Representations and Warranties. CeNeS represents and warrants
that;

 
 

 
(a)           (a) its obligations under this AGREEMENT are not in conflict with
any prior commitments or obligations to any third party; that it has all
requisite power and authority to enter into this AGREEMENT; and that all
corporate action necessary to authorize its execution and delivery of this
AGREEMENT has been duly taken;

 
 

 
(b)           it has the right to grant the rights granted in this AGREEMENT and
perform the obligations set forth herein;

 
 

 
(c)           it and its Affiliates have not granted to any third party any
license, option or other rights under the Patent Rights and to its knowledge,
the Harvard License is in full force and effect;

 
 

 
(d)           to its knowledge, there are no facts or circumstance which would
render any, of the Patent Rights invalid or unenforceable; and

 
 

 
(e)           to its knowledge, there is no interference action, opposition,
reissue or reexamination proceeding, or any intellectual property litigation
pending before any patent office or court concerning any of the Patent Rights.

 
 

 
11.2         CeNeS does not warrant the validity of the PATENT RIGHTS licensed
hereunder and makes no representations whatsoever with regard to the scope of
the licensed PATENT RIGHTS or that such PATENT RIGHTS may be exploited by
LICENSEE, an AFFILIATE or SUBLICENSEE without infringing other patents.

 
 

 
11.3         Acorda Representations and Warranties. Acorda represents and
warrants that its obligations under this AGREEMENT are not in conflict with any
prior commitments or obligations to any third party; that it has all requisite
power and authority to enter into this AGREEMENT; and that all corporate action
necessary to authorize its execution and delivery of this AGREEMENT has been
duly taken.

 
 

 
11.4         CeNeS EXPRESSLY DISCLAIMS ANY AND ALL IMPLIED OR EXPRESS WARRANTIES
AND MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OF THE PATENT RIGHTS, INFORMATION SUPPLIED BY CeNeS OR
LICENSED PRODUCTS CONTEMPLATED BY THIS AGREEMENT.

 
 

 
11.5         Indemnification by LICENSEE.

 
 

 
(a)           LICENSEE shall indemnify, defend and hold harmless CeNeS, Harvard
and STANFORD and their current or former directors, governing board members,
trustees, officers, faculty, medical and professional staff, employees,
students, and agents and their respective successors, heirs and


 
16

--------------------------------------------------------------------------------

 

 
assigns (collectively, the “CeNeS Indemnitees”), against any liability, damage,
loss or expenses (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon the CeNeS Indemnitees or any of them in
connection with any third party claims, suits, actions, demands or judgments
arising out of any theory of product liability (including, but not limited to,
actions in the form of tort, warranty, or strict liability) concerning any
product, process or service made, used or sold by LICENSEE, its AFFILIATES or
SUBLICENSEES pursuant to any right or license granted under this AGREEMENT.
 
 

 
(b)           CeNeS shall indemnify, defend and hold harmless LICENSEE, its
AFFILIATES, directors, officers, agents, contractors, SUBLICENSEES and employees
(collectively, the “LICENSEE Indemnitees”); against any -liability, damage, loss
or expenses (including reasonable attorney’s fees and expenses of litigation)
incurred by or imposed upon the LICENSEE Indemnitees or any of them in
connection with (1) any third party claims, suits, actions, demands or judgments
arising out of any breach of Section 11.1 by CeNeS or (ii) LICENSEE’S actions
pursuant to Section 9.5.

 
 

 
(c)           LICENSEE shall, at its own expense, provide attorneys reasonably
acceptable to CeNeS, Harvard and STANFORD to defend against any actions brought
or filed against any Indemnitee hereunder with respect to the subject of
indemnity contained herein, whether or not such actions are rightfully brought.

 
 

 
11.6         (a)           Beginning at the time any such product, process or
service is being commercially distributed or sold (other than for the purpose of
obtaining regulatory approvals) by LICENSEE, its AFFILIATE, SUBLICENSEE or agent
of LICENSEE, LICENSEE shall, at its sole cost and expense, procure and maintain
commercial general liability insurance in amounts not less than $2,000,000 per
incident and $2,000,000 annual aggregate and naming the CeNeS Indemnitees as
additional insureds. During clinical trials of any such product, process or
service, LICENSEE shall, at its sole cost and expense, procure and maintain
commercial general liability insurance in such equal or lesser amount as CeNeS,
Harvard or STANFORD shall require, naming the CeNeS Indemnitees as additional
insureds. Such commercial general liability insurance shall provide: (i) product
liability coverage; and (ii) broad form contractual liability coverage for
LICENSEE’s indemnification under this AGREEMENT. If LICENSEE elects to
self-insure all or part of the limits described above (including deductibles or
retentions which are in excess of $250,000 annual aggregate) such self-insurance
program must be acceptable to CeNeS, Harvard and the Risk Management Foundation
of the Harvard Medical Institutions, Inc. in their sole discretion. The minimum
amounts of insurance coverage required shall not be construed to create a limit
of LICENSEE’s liability with respect to its indemnification under this
AGREEMENT.


 
17

--------------------------------------------------------------------------------

 

 
 
(b)           LICENSEE shall provide CeNeS and Harvard with written evidence of
such insurance upon request of CeNeS or Harvard. LICENSEE shall provide CeNeS
with written notice at least fifteen (15) days prior to the cancellation,
non-renewal or material change in such insurance; if LICENSEE does not obtain
replacement insurance providing comparable coverage within such fifteen (15) day
period, CeNeS and/or Harvard shall have the right to terminate this AGREEMENT on
written notice.

 
 

 
(c)           LICENSEE shall maintain such commercial general liability
insurance beyond the expiration or termination of this AGREEMENT during: (i) the
period that any product, process, or service, relating to, or developed pursuant
to, this AGREEMENT is being commercially distributed or sold by LICENSEE,
SUBLICENSEE, AFFILIATE or agent of LICENSEE; and (ii) a reasonable period after
the period referred to in Subsection (c)(i) above which in no event shall be
less than ten (10) years.

 
 

 
11.7         Use of Name. LICENSEE shall not use CeNeS’s, Harvard’s nor
STANFORD’s name or insignia, nor any adaptation thereof, nor the name of any of
Harvard’s or STANFORD’s inventors, in any advertising, promotional or sales
literature without the prior written approval of CeNeS, Harvard or STANFORD,
respectively.

 
 

 
11.8         This AGREEMENT may not be transferred without the prior written
consent of CeNeS and Harvard in each instance, which consent shall not be
unreasonably withheld or delayed. The preceding sentence notwithstanding,
Licensee shall have the right to transfer or assign this AGREEMENT and the
rights granted hereunder in whole or in part to any person or corporation
succeeding to its business as a result of sale, consolidation, reorganization,
or otherwise, provided such assignee, person, or corporation shall, without
delay, accept in writing the provisions of this AGREEMENT and agree to become in
all material respects bound thereby in the place and stead of LICENSEE.  This
AGREEMENT shall be binding upon the respective successors, legal representatives
and assignees of CeNeS, Harvard and of LICENSEE.

 
 

 
11.9         The interpretation and application of the provisions of this
AGREEMENT shall be governed by the laws of the state of New York and the
United-States of America.

 
 

 
11.10       LICENSEE shall comply with all applicable laws and regulations in
connection with the exercise of its rights hereunder. In particular, it is
understood and acknowledged that the transfer of certain commodities and
technical data is, subject to United States laws and regulations controlling the
export of such. commodities and technical data, including all Export
Administration Regulations of the United States Department of Commerce. These
laws and regulations among other things, prohibit or require a license for the
export of certain types of technical data to certain specified countries.
LICENSEE hereby agrees and gives written assurance that it will comply with all
United States laws and regulations


 
18

--------------------------------------------------------------------------------

 

 
controlling the export of commodities and technical data, that it will be solely
responsible for any violation of such by LICENSEE or its AFFILIATES or
sublicensees, and that it will defend and hold CeNeS, Harvard and STANFORD
harmless in the event of any legal action of any nature occasioned by such
violation.
 
 

 
11.11       LICENSEE agrees: (i) to use reasonable efforts to obtain all
regulatory approvals required for the manufacture and sale of LICENSED PRODUCTS;
and (ii) to utilize appropriate patent marking on such LICENSED PRODUCTS.
LICENSEE also agrees to register or record this AGREEMENT as is required by law
or regulation in any country where the license is in effect.

 
 

 
11.12       Any notices to be given here under shall be sufficient if signed by
the party (or, party’s attorney)giving same and either: (i) delivered in person;
(ii) mailed certified mail, postage prepaid, return receipt requested; or (iii)
faxed to other party if the sender has evidence of successful transmission and
if the sender promptly sends the original by ordinary mail, in any event to the
following addresses:

 
 

If to Acorda:
 
Acorda Therapeutics, Inc.
15 Skyline Drive
Hawthorne, NY 10532
Attn: President and Chief Executive Officer
 
with a copy to:
 
Acorda Therapeutics, Inc.
15 Skyline Drive
Hawthorne, NY 10532
Attn. Harold Safferstein, Vice President, Business Development
 
If to CeNeS:
 
CeNeS Pharmaceuticals plc
Compass House
Vision Park
Chivers Way
Histon, Cambridge CB4 9ZR
England
Attn: Neil Clark, Chief Operating Officer and Finance Director
 
By such notice either party may change their address for future notices. Notices
delivered in person shall be deemed given on the date delivered. Notices sent by
fax shall be deemed given on the date faxed. Notices mailed shall be deemed
given on the date postmarked on the envelope.

 
19

--------------------------------------------------------------------------------

 

 
 
11.13       Should a court of competent jurisdiction later hold any provision of
this AGREEMENT to be invalid, illegal, or unenforceable, and such holding is not
reversed on appeal, it shall be considered severed from this AGREEMENT. All
other provisions, rights and obligations shall continue without regard to the
severed provision, provided that the remaining provisions of this AGREEMENT are
in accordance with the intention of the parties.

 
 

 
11.14       This AGREEMENT constitutes the entire understanding between the
parties and supersedes all written and prior agreements or understandings with
regards to the subject matter hereof except that any confidential information
disclosed pursuant to the LICENSE OPTION AGREEMENT shall be deemed Information
of this AGREEMENT. Neither party shall be obligated by any condition or
representation other than those expressly stated herein or as may be
subsequently agreed to by the parties hereto in writing.

 
 

 
11.15       LICENSEE’S relationship with CeNeS shall be that of a licensee only.
Neither party shall, be considered to be an employee or agent of the other, nor
shall this Agreement constitute, create or in any way be interpreted as a joint
venture, partnership or formal business organization of any kind. In that
respect, neither party shall have the authority to execute any agreement on
behalf of the other party, nor shall, either party have any authority to
negotiate any agreement, except as the other party may expressly direct in
writing.

 
 

 
11.16       This AGREEMENT may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument:

 
 

IN WITNESS WHEREOF, the parties hereto have caused this AGREEMENT to be executed
by their duly authorized representatives.
 
 
CeNeS Pharmaceuticals PLC
Acorda Therapeutics, Inc.
       
By:
/s/ Neil Clark
 
By:
/s/ Harold T. Safferstein
             
Print Name:
Neil Clark
 
Print Name:
Harold T. Safferstein
             
Title:
Finance Director
 
Title:
VP Business Development
                     


 
20

--------------------------------------------------------------------------------

 

 
APPENDIX A
 
LAHIVE AND, COCKFIELD CASES
 
 
•      US Patent Application serial number 08/525,864 filed September 8,1995
entitled “Cerebellum-Derived Growth Factors and Uses Related Thereto”

 
 

 
•      PCT Patent Application serial number PCT/US96/14484 filed
September 9,1996 entitled “Cerebellum-Derived Growth Factors, and Uses Related
Thereto,”. designating Australia, Canada, EPO, Japan and South Korea

 
 

 
•      U.S. Patent Number 5,912,326

 
Cerebellum-Derived Growth Factors

 
Inventor: Han Chang

 
Filed September 8, 1995

 
Issued June 15, 1999

 
 

 
•      European Patent Application Number 96 93 2981.2

 
Cerebellum-Derived Growth Factors. and Uses Related Thereto

 
Filed September 9,1996

 
 

 
•      Canadian Patent Application Number 2,228,590

 
Cerebellum-Derived Growth Factors and Uses Related Thereto

 
Filed September 9,1996

 
 

 
•      Australian Patent Application Number 71563/96

 
Cerebellum-Derived Growth Factors and Uses Related Thereto

 
Filed September 9, 1996

 
 

 
•      Japanese Patent Application Serial Number 9-511448

 
Cerebellum-Derived Growth Factors and Uses Related Thereto

 
Filed September 9, 1996

 
 

 
•      South Korean Patent Application Serial Number 701775/98

 
Cerebellum-Derived Growth Factors and Uses. Related Thereto

 
Filed September 9,1996

 
 

CLARK & ELBING CASES
 
 
•      United States. Patent Application Serial Number 60/206,495

 
nrg-Z nucleic acid Molecules, polypeptides, and diagnostic and therapeutic
methods

 
Filed 23-May-2000

 
 

 
•      United States Patent Application Serial Number 09/864,675

 
nrg-2 nucleic acid molecules, polypeptides, and diagnostic and therapeutic
methods

 
Filed May 23.2001.

 
 

 
•      PCT Patent Application Serial Number US01/16896

 
nrg-2 nucleic add molecules, polypeptides, and diagnostic and therapeutic
methods

 
Filed May 23 2001.


 
21

--------------------------------------------------------------------------------

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [   ] and
an asterisk*, have been separately filed with the Commission.
 
APPENDIX B
 
The following. comprise BIOLOGICAL MATERIALS supplied by Stanford:
 
• cerebellum-derived growth factor (CDGF) cDNA clones
- rat DCDGP cDNA 2b, 2d, 3
- human CDCF.cDNA clone h-nrg-2
 
• expression construct and cell lines:
- pRc/CMV-2b; for, rat CDGF-beta
- CHO cells stably transfected with pRc/CMV2-b
 

 
22

--------------------------------------------------------------------------------

 
